t c memo united_states tax_court alvin sheldon kanofsky petitioner v commissioner of internal revenue respondent docket no 10283-13l filed date alvin sheldon kanofsky pro_se alex shlivko for respondent memorandum opinion dawson judge this collection review case is before the court on respondent’s motion for summary_judgment filed on date pursuant to rule petitioner timely filed an objection to the motion petitioner had previously petitioned the court to review a determination of the internal_revenue_service irs office of appeals appeals sustaining the filing of a notice_of_federal_tax_lien to collect petitioner’s unpaid federal_income_tax liabilities for and years in issue we must decide two issues whether appeals abused its discretion in sustaining the filing of the notice_of_federal_tax_lien and whether petitioner should be required to pay the united_states a penalty pursuant to sec_6673 both issues were raised in respondent’s answer to the petition and the motion for summary_judgment background petitioner has been a physics professor at lehigh university since he resided in pennsylvania when he filed his petition petitioner’s underlying income_tax liabilities were assessed in accordance with the court’s decision entered in the deficiency case at docket no for and see kanofsky v commissioner t c all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code as amended and in effect at all relevant times we note that although petitioner’s deficiency case involved his and tax years this collection case involves only petitioner’s continued memo 271_fedappx_146 3d cir the facts surrounding the underlying deficiency litigation are summarized in the subsequent levy case kanofsky v commissioner tcmemo_2010_46 424_fedappx_189 3d cir as follows a overview for each subject year petitioner filed a federal_income_tax return on which he reported on a schedule c profit or loss from business_expense deductions which offset any_tax liability for the year respondent issued to petitioner a notice_of_deficiency which i disallowed most of petitioner’s claimed schedule c expense deductions and ii determined a negligence_penalty for under sec_6662 continued and tax years in the notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal_income_tax and an accuracy-related_penalty as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6662 --- dollar_figure --- --- --- b court’s decision and subsequent appeals on date petitioner petitioned the court to redetermine the disallowed trade_or_business expense deductions and the negligence_penalty in kanofsky i t c memo we found mostly for respondent and in doing so disallowed a portion of petitioner’s claimed trade_or_business_expenses and found petitioner liable for the negligence_penalty we entered our decision on date and on date denied a motion by petitioner to vacate or revise the decision petitioner appealed our decision to the u s court_of_appeals for the third circuit without filing a bond under sec_7485 to stay assessment and collection the court_of_appeals affirmed our decision on date 271_fedappx_146 3d cir on date petitioner again sought relief from the court_of_appeals by filing a petition for rehearing on decision of date affirming u s tax_court decision on date the court_of_appeals denied the petition for rehearing petitioner subsequently filed a petition for writ of certiorari with the supreme court of the united_states to review the court of appeals’ judgment certiorari was denied on date kanofsky v commissioner 129_sct_741 and petitioner’s petition for rehearing with the supreme court was denied on date kanofsky v commissioner 129_sct_1406 during petitioner’s various appeals respondent pursued collection against him on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for and petitioner requested a collection_due_process cdp hearing by filing form request for a collection_due_process or equivalent_hearing but did not propose any collection alternatives or provide requested documents on date appeals issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy petitioner filed a petition in docket no this court sustained the levy in kanofsky ii and on appeal the court_of_appeals for the third circuit affirmed our decision in 424_fedappx_189 in doing so the court_of_appeals held that petitioner’s obstruction of justice corruption fraud and whistleblower activity arguments were irrelevant to the levy to collect petitioner’s unpaid federal_income_tax id pincite on date petitioner filed a petition for rehearing en_banc and before an original panel which the court_of_appeals summarily denied on date on date petitioner filed a petition for writ of certiorari with the supreme court which was denied on date the current collection case on date respondent issued to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under lien notice for the years in issue with respect to petitioner’s federal_income_tax liabilities as follows year unpaid balance of assessment dollar_figure dollar_figure dollar_figure dollar_figure the lien notice provided petitioner with an opportunity to request a cdp hearing with appeals on date he timely submitted form requesting a hearing in his request petitioner checked the box identifying the notice_of_federal_tax_lien as the basis for his hearing request and stated amount due is far in excess of any amount owed no expenses or deductions for numerous business_expenses allowed still in litigation petitioner did not propose any collection alternatives petitioner’s request was assigned to settlement officer dawn attivissimo so who had no prior involvement with respect to the years in issue on date the so sent petitioner a letter that scheduled a cdp telephone hearing for date requested that he submit copies of his unfiled and income_tax returns and a completed form 433-a collection information statement for wage earners and self-employed individuals if he wanted the so to consider collection alternatives and advised him that he could not dispute the underlying tax_liabilities as part of the cdp hearing because the deficiency for the years in issue were the result of a decision entered by the u s tax_court petitioner did not call the so on date regarding the hearing scheduled in the date letter petitioner sent the so a facsimile that included the first page of the february letter upon which he wrote this is in litigation regards alvin kanofsky by letter dated date the so gave petitioner an additional days to respond and provide the requested information although petitioner timely responded to the so by facsimile and discussed his current and pending litigation he did not provide the requested information necessary for the so to consider a collection alternative on date appeals issued to petitioner a notice_of_determination concerning collection action under sec_6320 and or notice_of_determination sustaining the notice_of_federal_tax_lien for the years in issue the so stated in her summary and recommendation that all legal and procedural requirements in filing the notice_of_federal_tax_lien had been followed and that the notice was appropriate appeals determined that collection alternatives could not be considered because petitioner had not filed his required income_tax returns for later years or provided the requested financial information on date petitioner timely filed his petition in this case for review of the determination sustaining the filing of the notice_of_federal_tax_lien he asserted in his petition various grounds to challenge his underlying income_tax liabilities for and most of which he had previously raised in his deficiency kanofsky i and levy kanofsky ii cases regarding the same liabilities in paragraph points of disagreement with irs determination of his petition petitioner stated in part am presently appealing whether i am in business or not am presently appealing whether previous lien is correct the deficiency is based on my having no expenses at all i have had major expenses for building repairs mortgages taxes interest etc all of which have not been recognized by the irs i am a major whisteblower in several instances for example i was the first and major whisteblower on the university of medicine and dentistry of new jersey umdnj case my older brother was in charge of the billing system and was brutally discharged just before umdnj double and triple billed medicaid and medicare the case went on for many years in federal court my brother died within a week of being fired governor christie finally several years later as u s attorney for n j successfully prosecuted umdnj for widespread fraud and corruption but only after a newspaper expose none of the amounts withdrawn from my deceased brother’s tiaa-cref accounts is personal income i am continually subjected to fraud and corruption extortion and bribery i am continually subjected to retaliation for whistle blowing i have substantial business good-will which is diminished by the irs actions petitioner further stated in paragraph facts on points of disagreement of his petition the tax_court the irs and the justice_department have successfully blocked any of my evidence and testimony on my business activity the tax_court the irs and the justice_department have successfully blocked any of my evidence and testimony on the rampant fraud and corruption which serves as an affirmative defense they apparently do not recognize fraud and corruption or an affirmative defense given the recent spate of fraud and corruption trials both federal and state and the many revelations involving fraud and corruption both locally statewide nationwide and world wide it would seem appropriate to finally recognize the business environment in which the petitioner operates the petitioner seeks reward and compensation_for his whistle blowing activity and retaliation for it also he seeks compensation_for retaliation of his claims of fraud and corruption respondent then filed his motion for summary_judgment on date to which petitioner has objected discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment only if there is no genuine dispute as to any material fact and the moving party is entitled to judgment as a matter of law rule b 85_tc_527 respondent as the moving party bears the burden of showing that the case is ripe for summary adjudication 115_tc_554 in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party id whether facts are material depends upon the context in which they are raised and the legal issues presented 87_tc_214 when the moving party has carried its burden however the party opposing the summary_judgment motion must do more than simply show that there is some metaphysical doubt as to the material facts 475_us_574 specifically rule d imposes the following duty on the nonmoving party when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or declarations or as otherwise provided in this rule must set forth specific facts showing that there is a genuine dispute for trial emphasis added see ramdas v commissioner tcmemo_2013_104 at where the record viewed as a whole cannot lead a reasonable trier of fact to find for the nonmoving party there is no ‘genuine issue for trial’ matsushita elec indus co u s pincite quoting 391_us_253 on this record we conclude that there is no genuine dispute as to any material fact in this case and that a decision may be rendered as a matter of law in his motion for summary_judgment respondent contends that pursuant to sec_6330 petitioner’s receipt of the notice_of_deficiency for and and his subsequent challenges of the same income_tax liabilities in this court preclude him from challenging them once again in this case the so did not abuse her discretion in sustaining the filing of the notice_of_federal_tax_lien in an attempt to collect the same tax_liabilities and this court should impose a sec_6673 penalty against petitioner for instituting this proceeding primarily for delay and or for asserting frivolous or groundless positions petitioner’s objections to the motion for summary_judgment are mainly that this court and the internal_revenue_service have erroneously blocked his subpoenas for witnesses and submission of evidence his fraud and corruption arguments as well as his whistleblower claims are legitimate and not frivolous or instituted for delay and he is working with groups who are trying to reform the tax system and that this case is certainly one of the main cases in the country being cited for reform of the tax codes collection procedures sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a person liable for taxes when there is a failure to pay the taxes after demand for payment see 122_tc_287 the lien generally arises at the time assessment is made sec_6322 sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of the lien filing and an opportunity for an administrative review of the propriety of the filing see 115_tc_329 generally the hearing is to be conducted in accordance with the procedures set forth in sec_6330 d e and g sec_6320 a taxpayer may raise at the hearing any relevant issue relating to the unpaid tax including offers of collection alternatives sec_6330 a taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 sec_6330 provides in pertinent part that an issue may not be raised at the hearing if the issue was raised and considered in a previous administrative or judicial proceeding and the person seeking to raise the issue participated meaningfully in such hearing or proceeding see also sec_301_6320-1 proced admin regs scope of review the commissioner must send a notice_of_deficiency to the taxpayer before the commissioner may assess collect or reduce to judgment most income_tax liabilities 724_f2d_808 9th cir crain v commissioner tcmemo_2012_97 petitioner received a notice_of_deficiency for the years in issue in docket no contested the deficiency in a trial in this court and lost therefore he is precluded from challenging the same underlying tax_liabilities again in this lien case in view of respondent’s allegations in his answer and his arguments in the motion for summary_judgment res_judicata claim preclusion also bars us from reconsidering petitioner’s underlying income_tax liabilities for the same years see 333_us_591 stating that a final judgment on the merits of a cause of action absent fraud or some other factor invalidating the judgment binds the parties to the lawsuit ‘not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose ’ quoting 94_us_351 138_tc_54 where the underlying liability is not properly in issue we review an appeals determination for abuse_of_discretion see 117_tc_183 114_tc_176 appeals abuses its discretion if its determination was arbitrary capricious or without sound basis in fact or law see eg 129_tc_107 in reviewing the so’s determination the court will consider only those sec_6330 issues that the taxpayer raised at the hearing id pincite petitioner raised no relevant issues other than the underlying income_tax deficiency and offered no collection alternatives the record shows that the so properly verified that the requirements of all applicable laws and administrative procedures were met in processing petitioner’s case considered the issues petitioner presented and determined that the proposed collection action balanced the need for the efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary see sec_6330 in sum we hold that appeals did not abuse its discretion in sustaining the filing of the notice_of_federal_tax_lien we conclude that respondent is entitled to judgment as a matter of law and may proceed with his collection action therefore we will grant respondent’s motion for summary_judgment we have considered petitioner’s arguments and to the extent not discussed above conclude that they are irrelevant moot or without merit sec_6673 penalty in his answer filed in this proceeding and his motion for summary_judgment respondent requests the court to impose a penalty on petitioner under sec_6673 that section authorizes this court to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir see also 136_tc_498 the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled tax principles it was designed to deter frivolity and waste of judicial resources see 791_f2d_68 grasselli v commissioner tcmemo_1994_581 petitioner is no stranger to this court he was warned in prior proceedings that his conduct could subject him to a penalty if he continued to repeat the arguments he made in earlier cases before this court and the court_of_appeals for the third circuit in his deficiency and levy cases for the tax years and he has also litigated in this court in docket no his case involving income_tax deficiency for and in each case petitioner ha sec_4 in addition to docket no regarding the underlying deficiency for and petitioner filed two additional petitions concerning the lien and levy collection actions for those years the petitions in those cases are similar to the petition filed in the instant case in docket no 21821-13l involving the levy for and petitioner requests washington d c as the place of trial that case is calendared for the date trial session in docket no 22008-13l involving the lien for and petitioner has requested baltimore maryland as the place of trial continued to raise arguments of fraud corruption and whistleblowing activities nearly identical to those raised in this lien case during the date trial in docket no the court cautioned petitioner in plain words against making those arguments as follows now to the extent that you start off on side trips that i don’t think are relevant i’m going to warn you but if it turns out that you persist in making arguments -- now you know the government has been yelping about the fact that you’re taking positions they view as frivolous and groundless and to some degree if those positions are the same positions you asserted in your previous two visits to the tax_court kanofsky i and ii i may well agree with them if i do you’ve run the risk that you might be penalized because there is a penalty under the internal_revenue_code that i can impose in my discretion if i conclude that various arguments and positions are being asserted that are frivolous groundless have been rejected over and over again so you just need to be forewarned the court rendered a bench opinion in that case on date and entered its decision in accordance with that opinion petitioner appealed and on the decision in docket no states in part additions to tax under i r c sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure the amount of any addition_to_tax under sec_6651 shall continued date the u s court_of_appeals for the third circuit affirmed in 520_fedappx_95 3d cir the court_of_appeals specifically held that neither the tax_court nor the irs improperly obstructed petitioner’s presentation of evidence and agreed with the tax_court that his allegations of fraud and corruption and his assertion of whistleblower status were irrelevant to the merits of his case the court_of_appeals stated kanofsky alleged similar facts below they permeated his filings from his original petition to his post-trial rule motion he did not explain to the tax_court and does not explain now how events as disparate as the sandusky prosecution or alleged corruption related to the barnes foundation have any bearing on his tax_liability as we have explained to him before arguments based on obstruction of justice corruption and fraud committed by public figures in pennsylvania and new jersey as well as his alleged extensive whisteblower activity are not relevant and do not advance his cause 424_fedappx_189 3d cir per curiam id pincite n in the collection case before us petitioner has returned a fourth time to this court once again raising his arguments about fraud corruption and whistleblowing activities he admits that he has been admonished by us and the court_of_appeals for the third circuit to which an appeal in this case would lie continued be determined pursuant to sec_6651 b and c it is clear that petitioner has violated sec_6673 he has repeatedly asserted irrelevant and meritless arguments he designed his petition to delay the collection of the income_tax he owes the court_of_appeals this court and respondent’s counsel have repeatedly warned petitioner of the potential implications of continuing to delay payment of his tax_liabilities and of asserting irrelevant and groundless arguments this court has unequivocally warned taxpayers that abusing the procedural protections afforded by sec_6320 and sec_6330 by pursuing frivolous lien or levy actions for purposes of delaying the tax payment process will result in penalties under sec_6673 when that section is applicable 115_tc_576 petitioner did not heed the advice and warning he was given he has persisted in challenging his underlying income_tax liabilities for the years in issue he received a notice_of_deficiency with respect to those liabilities and challenged them in his deficiency case his allegations of fraud and corruption and his appeals to whistleblower status were irrelevant in the deficiency and levy cases and have no bearing in this case petitioner has abused the judicial process and delayed collection of his unpaid tax_liabilities petitioner is a well-educated individual who admits that he understood cautions and warnings given by this court yet he continues to reiterate the same irrelevant and groundless arguments he has wasted the time and resources of both respondent and this court accordingly in exercising our discretion we conclude that a penalty under sec_6673 is appropriate and justified in this case and we shall require petitioner to pay to the united_states a penalty of dollar_figure under sec_6673 see eg streiffert v commissioner tcmemo_2014_62 hill v commissioner tcmemo_2013_265 golub v commissioner tcmemo_2013_196 we also warn petitioner again that we will consider imposing additional penalties if he returns and continues to raise irrelevant frivolous and groundless arguments or institutes or maintains further proceedings in this court to delay the payment of federal_income_tax lawfully assessed against him to reflect the foregoing an appropriate order and decision will be entered
